Citation Nr: 1324691	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  07-03 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating prior to September 9, 2011, and entitlement to an initial rating in excess of 10 percent beginning September 9, 2011, for service-connected dermatophytosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1969 to March 1984.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a hearing conducted at the RO in April 2011.  A transcript of this proceeding has been included in the claims folder.

The Board previously remanded the appealed claim in July 2011 and again in March 2013.

The issues of entitlement to service connection for hyperlipidemia, entitlement to service connection for bilateral macular degeneration and entitlement to an earlier effective date for the grant of service connection for hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board in March 2013 referred these issues to the AOJ for appropriate action because the Board did not have jurisdiction over them.  The Board still lacks jurisdiction over them, and they still have not been adjudicated.  Therefore, they are again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As previously noted by the Board in its March 2013 remand, in July 2011, the Board determined that the Veteran's skin claim had to be remanded for another VA skin examination. The Board specifically noted that one of the reasons for the remand was to have the Veteran examined during a period of recurrence of his skin disease.  The Veteran has submitted statements and testified that his skin disease is more extensive than when evaluated by VA.  In paragraph 2 of the remand instructions, the Board directed the RO to schedule the Veteran for a VA examination to determine the nature and extent of his service-connected skin disease and to advise the Veteran that, should his skin symptoms be unobservable on the date of his scheduled examination, he should inform VA of this fact and reschedule another examination on another date.  A VA examination was conducted in September 2011.  Significantly, the Board can find no evidence that, when the Veteran was scheduled for the VA examination, he was informed of the fact that this should be when his skin disease was active. 

At the time of the September 2011 VA examination, physical examination revealed a hyperpigmented area of the groin.  However, just one month prior in August 2011, the Veteran wrote that his skin disease affected his groin, rectum and fingers.  In September 2012, one year after the examination, the Veteran wrote that his skin disease affected his groin area, the insides of his legs, his rectum, his fingers and toes.  The Board in its March 2013 remand accordingly found that there was evidence that the Veteran's skin disease may be more extensive than when examined in September 2011, and that the Veteran had not been informed by VA that he should be examined by VA when his skin disease was active.

Neither the Veteran nor his authorized representative subsequently denied that the Veteran's skin disease was more extensive than the area around the groin, and hence the Board still considers it essential to the development of the claim for the VA examiner to address whether the Veteran's service-connected skin condition affects parts other than the groin area, inclusive potentially of the rectum, fingers, and toes.  While the Veteran was afforded an additional VA skin examination in April 2013 to address his claimed dermatophytosis, the examiner did not address any areas except the groin and thighs, and provided no observations or opinions as to any condition of the skin affecting other parts.  This was contrary to the information effectively noted to be required by the body of the Board's prior remand in March  2013, even while that most recent remand did not provide instructions to the examiner explicitly requesting that additional, allegedly involved body parts (inclusive of rectum, fingers, and toes) be addressed.  

The Board thus concludes  that substantial compliance with the terms of the Board's prior remand in March 2013 still requires an additional examination, pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of the remanded claim.  

2.  Schedule the Veteran for a VA dermatology examination to address the nature, extent, and severity of his dermatophytosis or tinea infection.  Appropriate efforts should be undertaken to schedule the examination during an active phase, or interval of flare-up, of the Veteran's dermatophytosis. The claims folder and additional digital records (e.g., the Virtual VA file) should be made available to the examiner for review, and should be reviewed by the examiner, with the examiner stating on the examination report that the claims folder and the Veteran's digital records file have been reviewed.  Any necessary tests and studies to ascertain the nature, extent, and severity of the dermatophytosis or tinea infection should be conducted.  The examiner should do the following:

a.  Note that the present examination is required because the prior examiner in April 2013 failed to specify whether the examination  was conducted during an active phase or flare-up of the dermatophytosis, and because the examiner failed to address whether there was involvement of other parts beyond the groin and thighs.  

b.  The examiner should address all rating criteria which are present in this case from the criteria listed for dermatitis or eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806.  In so doing, the examiner should carefully consider the Veteran's past documented history and self-reported symptoms, and should carefully examine the Veteran, to address the nature, extent, and severity of his dermatophytosis or tinea infection.  To the extent possible, the examiner should provide a retrospective opinion, addressing the extent of the dermatophytosis or tinea infection from the June 2005 date of service connection up to the present, including any intervals shown of greater or lesser severity.  

c.  The examiner should specifically address all affected parts, including whether the rectum, fingers, and toes are involved in the service-connected condition, as the Veteran has previously indicated.  The examiner should also address the degree to which the service-connected skin condition affects daily functioning including employment.  

d.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, this must be stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim , of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4. After the above development has been completed, the Veteran's claims for higher initial ratings for dermatophytosis must be readjudicated.  If the claim is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


